 


113 HR 512 IH: Dr. Rita Hocog Inos Territorial Fellowship Act
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 512 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2013 
Mr. Sablan (for himself, Ms. Bordallo, Mr. Faleomavaega, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To encourage students from American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands to become civically engaged through local and Federal Government fellowships. 
 
 
1.Short titleThis Act may be referred to as the Dr. Rita Hocog Inos Territorial Fellowship Act. 
2.Fellowship program for students from American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands 
(a)Establishment of fellowship programTo encourage civic engagement among students from American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands, the Secretary of the Interior shall carry out a program, to be known as the Dr. Rita Hocog Inos Territorial Fellowship Program, to award local and Federal Government fellowships to qualified students from those territories, subject to the availability of amounts described in subsection (i). 
(b)Types of fellowshipThe fellowships that may be awarded under the program are as follows: 
(1)A local government fellowship with a cooperating agency or entity of the territory in which the qualified student is domiciled. 
(2)A Federal Government fellowship with a cooperating— 
(A)Executive agency (as defined in section 105 of title 5, United States Code); or 
(B)office of a Representative or Senator in, or a Delegate or Resident Commissioner to, the Congress. 
(c)Qualified studentFor purposes of this section, the term qualified student means a student who is— 
(1)a citizen of the United States; 
(2)domiciled in American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, or the United States Virgin Islands; and 
(3)enrolled in a degree or certificate program at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)). 
(d)Term of fellowshipThe term of a fellowship under the program shall be an academic semester or a summer, as designated by the Secretary. 
(e)Fellowship award 
(1)In generalUnder the program, a fellowship award shall consist of either a stipend described in paragraph (2) or academic credit toward graduation. Such award may also include a travel stipend of not more than $1,500 for each fellowship term, based on the distance of the student awarded the fellowship from the site of the fellowship. 
(2)StipendSubject to paragraph (3), a stipend described in this paragraph is as follows: 
(A)$6,000 for an academic semester fellowship. 
(B)$4,000 for a summer fellowship. 
(3)Fiscal years after 2013In the case of any fiscal year beginning after September 30, 2013, each dollar amount in paragraph (2) shall be such dollar amount in effect for the preceding fiscal year, increased by the sum of— 
(A)the percentage of the dollar amount in effect for such preceding fiscal year that is equal to the percentage (if any) by which— 
(i)the Consumer Price Index for the most recent calendar year ending prior to the beginning of the fiscal year, exceeds 
(ii)the Consumer Price Index for the next previous calendar year; plus 
(B)one percent of the dollar amount in effect for such previous year. 
(f)Application and selection 
(1)In generalThe Secretary shall develop and administer an application and selection process for awarding a fellowship under the program. 
(2)PriorityIn awarding a fellowship under the program, the Secretary shall give priority to a qualified student who has already completed one such fellowship. 
(3)Limitation on number of fellowships awarded to each studentUnder the program, a qualified student may be awarded no more than— 
(A)one local government fellowship; and 
(B)one Federal Government fellowship. 
(g)ReportingThe Secretary shall submit to Congress, not later than 3 years after the date of the enactment of this Act, a report on the Dr. Rita Hocog Inos Territorial Fellowship Program. The report shall include information on— 
(1)the use of funds appropriated for the purpose of carrying out the program; and 
(2)barriers to participation in the program. 
(h)Other definitionsIn this section: 
(1)The term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Department of Labor. 
(2)The term program means the Dr. Rita Hocog Inos Territorial Fellowship Program. 
(3)The term Secretary means the Secretary of the Interior. 
(i)FundingTo carry out the fellowship program, the Secretary may use amounts appropriated to the Department of the Interior for technical assistance to territories under the heading assistance to territories in an appropriation Act for the Department of the Interior for fiscal year 2013 or any subsequent fiscal year. The Secretary may use no other amounts for such purpose. 
 
